Title: From John Adams to New Jersey Legislature, 8 November 1797
From: Adams, John
To: New Jersey Legislature


To the Legislative Council and General Assembly of the State of New Jersey
8 Nov. 1797
Gentlemen


I receive this Address from the Legislative Council and General Assembly of New Jersey with a just grateful Sense of the high honour it does me confers upon me
As there is no People whose Attachment to the Principles of a free Representative Government has been more constant and consistent, than that of the Citizens of New Jersey, there is none with whom I could more heartily rejoice, that Elections of a Chief Magistrate have been conducted, without Turbulence or Tumult. And may future Experience always, then demonstrate that Integrity and Ability will always be the Object of the Choice of Freemen
For your kind Compliments to me I present merit you my best Thanks, and Strongest Assurances, that Should any Thing in my Administration, protect your Interests in common with all those of your Fellow Citizens through the Union promote Harmony and Unanimity among the Citizens of these states and friendly Sentiments and Intercourse with all Mankind, I should be the happiest man in the world esteem myself the happiest of Men. In this eventful Period, when the Equilibrium of Society is disadjusted in so great a part of the World and the Passions of Men let loose without restraint or controul, in so great a Part of the World, it behoves Us to well to consider the Situation We are in, and be prepared in our Minds for whatever We may be called by Providence to do or to Suffer in the Cause of honour and Virtue, Religion and Liberty.
Your Sentiment that We must not yeild to dishonour, is So well becomes the Character and dignity of Freemen, that it is very certain there never has been and equally evident there never can be a free People, to whom their honour was is not dearer than their Lives.
As the Citizens of New Jersey have been exceeded by none in their Attachment to the Constitution, your Relyance on the just Administration of the Government is peculiarly honourable and agreable to me.
Accept Gentlemen of my cordial Thanks for your kind Wishes, and an Assurance of my Sincere Prayers for the Felicity of the United States in General, and for the Legislature and Citizens of New Jersey in particular.
